Citation Nr: 1027552	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than October 7, 2004, 
for the grant of service connection for cause of death, to 
include based upon clear and unmistakable error (CUE) in an 
October 1999 rating decision, which denied entitlement to service 
connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Mr. Gary Berg, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, K.F., J.F., and A.K.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to September 
1945, and he was a prisoner of war (POW) during World War II from 
August 1944 to May 1945.  He died in September 1999, and the 
Veteran's spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for cause of death, 
effective October 7, 2004.  

In April 2008, the appellant testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  

In April 2010, the appellant testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  The Board notes that the record was 
held open for 30 days; however, as of this date no additional 
medical evidence has been submitted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an October 1999 rating decision, the RO denied service 
connection for cause of the Veteran's death.  

2.  The Board affirmed the October 1999 rating decision and 
denied service connection for cause of the Veteran's death in a 
September 2002 decision.

3.  The appellant did not appeal the September 2002 Board 
decision.

4.  On October 4, 2004, the appellant filed an informal claim to 
reopen her previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  

5.  A regulation, effective October 7, 2004, added 
atherosclerotic heart disease or hypertensive vascular disease 
(including hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, and 
arrhythmia) to the disabilities for which service connection 
could be awarded on a presumptive basis as diseases specific to 
former prisoners of war (POWs).

6.  Service connection for the cause of the Veteran's death was 
granted by a November 2004 rating decision, based on the revised 
presumptive disease regulation of October 7, 2004.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which denied service 
connection for cause of the Veteran's death has been subsumed by 
the September 2002 Board decision and cannot be challenged on the 
basis of CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105, 20.1104 (2009).

2.  The requirements for an effective date prior to October 7, 
2004 for the grant of service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.114, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In regards to the appellant's claim of CUE, in Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held in part that "there 
is nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for the 
first time, applicable to [CUE] motions."  See Livesay, 15 Vet. 
App. at 179.  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim for 
benefits.  Thus, CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging such error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Thus, a 
"claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE motions.  

Turning to the appellant's claim for an earlier effective date, 
no VCAA notice is necessary as well because, as is more 
thoroughly explained above, the outcome of this earlier effective 
date claim depends exclusively on documents which are already 
contained in the Veteran's VA claims folder.  The United States 
Court of Appeals for Veterans Claims has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the laws 
and regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the absence 
of potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant].  The Board 
therefore finds that VA's duties to notify and assist contained 
in the VCAA are not applicable to this claim as well.  

Furthermore, the Board finds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2009).  The appellant was provided with ample 
opportunity to submit evidence and argument in support of her 
claim and was given the opportunity to present testimony 
regarding her claim.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  No further assistance with the 
development of evidence is required.  

II.  Decision  
Clear and Unmistakable Error (CUE)  

Pursuant to 38 C.F.R. § 3.104(a) (2009), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . . . 
based on evidence on file at the time and shall not be subject to 
revision on the same factual basis."  See also 38 U.S.C.A. § 
5108.  An exception to this rule is when VA has made a clear and 
unmistakable error (CUE) in its decision pursuant to 38 C.F.R. § 
3.105.  Under 38 C.F.R. § 3.105(a), a prior decision must be 
reversed or amended "[w]here evidence establishes [CUE]."  

The United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and relevant 
facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  Porter 
v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot differ, 
that the results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

During the current appeal on the issue of entitlement to an 
earlier effective date for the grant for service connection for 
cause of death, the appellant also raised the ancillary 
allegation of CUE in the October 1999 rating decision, which 
denied service connection for cause of death.  As a preliminary 
step in considering the appellant's earlier effective date claim, 
the Board will address the inextricably intertwined matter of CUE 
in the October 1999 rating decision that has been raised by the 
appellant.  

Historically, in October 1999, the appellant filed a claim for 
DIC benefits.  On her application, it was specifically noted that 
she was claiming that the cause of the Veteran's death was due to 
his military service.  In the October 1999 rating decision, the 
RO denied the appellant's claim.  The RO explained that the 
evidence of record failed to show a relationship between the 
Veteran's military service and his death, as a result of 
septicemia due to urosepsis and pneumonia.  The appellant 
expressed timely disagreement in December 1999 and perfected an 
appeal in April 2000.  In September 2002, the Board affirmed the 
RO's October 1999 decision.  In the September 2002 decision, the 
Board acknowledged and briefly summarized the appellant's 
contentions.  She noted that the Veteran underwent a nephrectomy 
of his left kidney in the 1950s after an in-service parachute 
injury, and contended that his anxiety disorder, nephrectomy, and 
peptic ulcer disease, led to his diverticulitis and appendectomy.  
The appellant further added that his sepsis began after his 
surgery, and the sepsis caused his myocardial infarction.  
However, the Board noted that service treatment records contain 
no evidence of septicemia or pneumonia during service, and the 
evidence of record indicated that the Veteran's septicemia, ileal 
diverticulitis, and cardiovascular disease were first manifest 
many years following service.  It was also determined that while 
the Veteran had peptic ulcer disease, his death certificate 
reflected his death was due to septicemia, rather than his 
psychiatric disorder, peptic ulcer disease, or his nephrectomy of 
the left kidney, as contended by the appellant.  Furthermore, the 
Board reported that the Veteran's treating physicians and the 
physician who completed the death certificate did not attribute 
the Veteran's septicemia to his psychiatric disorder, left 
nephrectomy, or to his peptic ulcer disease.  Additionally, a VA 
examiner stated that "[a]although the [Veteran] developed an 
[urinary tract infection] during his final course [of treatment,] 
there appears to be no definable relationship between his 
nephrectomy and his subsequent cause of death."  As such the 
Board determined that there was no nexus between the Veteran's 
service and his cause of death, and service connection for cause 
of the Veteran's death was denied.  This Board decision affirmed 
the October 1999 rating decision.  

When a determination of the agency of original jurisdiction is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision and may not thereafter be reopened and 
allowed except upon receipt of new and material evidence.  A 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1104 
(2009).  An unappealed rating decision, reviewed on the merits by 
the Board, is subsumed in the Board decision and is not subject 
to a claim of CUE as a matter of law.  Manning v. Principi, 16 
Vet. App. 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 
1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  The Federal Circuit clarified that a later Board 
decision's delayed subsuming of a RO decision occurs only when 
the Board decided the same issue that the RO decided and when the 
RO decision and the Board review were based on the same factual 
basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000).  
The Federal Circuit held that it would be inconsistent with the 
statutes governing the finality of Board decisions to permit a 
CUE challenge before the RO to an earlier RO decision after the 
Board had reviewed all the evidence in that RO decision and 
denied service connection, thus in essence affirming the RO 
decision.  

The Board also notes that during the April 2010 hearing and in 
various documents submitted by the appellant, the theory of 
"hypothetical entitlement" has been raised by the appellant's 
attorney.  The appellant, through her attorney, contends that by 
1988, because of the Veteran's service-connected disabilities, he 
could not work and should have been entitled to the 
"hypothetical entitlement," because it was more than 10 years 
before his death when he hypothetically was entitled to 100 
percent for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

The Board observes that DIC claims are not subject to the 
"hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 
F.3d 1147 (2008).  Therefore, it need not consider whether the 
Veteran hypothetically would have been entitled to a total 
disability rating for at least ten years preceding his death 
based on evidence in the claims folder or in VA custody prior to 
his death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo 
v. West, 11 Vet. App. 307 (1998).  An invalid interpretation of 
the law is not a claim of clear and unmistakable error.  

As previously noted, in its September 2002 decision, the Board 
performed a de novo review of the initial claim, the October 1999 
RO decision, and the evidence submitted after that decision.  The 
Board affirmed the RO decision on the same claim and factual 
basis.  Therefore, the Board concludes that its September 2002 
decision subsumed the RO's October 1999 decision, and that the RO 
decision is not subject to a claim of clear and unmistakable 
error as a matter of law.  The claim is therefore dismissed.  

Earlier Effective Date

Having addressed the appellant's CUE contentions, the Board now 
turns to the matter of the appellant's earlier effective date 
claim.  As stated during the April 2010 hearing, the appellant 
contends that the effective date for the grant of service 
connection for cause of the Veteran's death should be in 1988, 
the year he stopped working due to his service-connected 
disabilities.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an 
award of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

With a claim for service connection for the cause of the 
Veteran's death after separation from service, the effective date 
of an award will be the first day of the month in which the 
Veteran's death occurred if the claim is received within one year 
after the date of death; otherwise, it is the date of receipt of 
the claim.  38 C.F.R. § 3.400(c)(2) (2009).  

Where Dependency and Indemnity Compensation (DIC) is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue, the 
effective date of such award shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective date 
of the act or administrative issue, although in no event shall 
such award be retroactive for more than one year from the date of 
application therefore.  If the claim is reviewed at the request 
of a claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of one 
year prior to the date of receipt of such request.  38 U.S.C.A. § 
511(g); 38 C.F.R. § 3.114. 

Effective October 7, 2004, the provisions of 38 C.F.R. § 3.309 
was amended to include hypertensive vascular disease and its 
complications as conditions subject to presumptive service 
connection for POWs.  See 69 Fed. Reg. 60,087 (codified at 
38 C.F.R. § 3.309(c)).  

The Board finds that the effective date of October 7, 2004 for 
the grant of service connection for the cause of the Veteran's 
death is appropriate.  Here, the current effective date has been 
set in accordance with the effective date of the revised 
provisions of 38 C.F.R. § 3.309(c).  Specifically, even though 
the appellant's claim was received on October 4, 2004, prior to 
the effective date of the revised provisions, the effective date 
of the regulation adding atherosclerotic heart disease and 
hypertensive vascular disease (including hypertensive heart 
disease, hypertension, ischemic heart disease, and coronary 
artery disease) to the list of presumptive diseases for a POW, 
bars an effective date for service connection for the cause of 
the Veteran's death prior to that date.  The effective date is 
the latter of the date the claim was received or the effective 
date of the revised regulation.  See 38 C.F.R. § 3.114.  It is 
clear that the basis for the grant of service connection for the 
cause of the Veteran's death was the revised regulation.  
Although the appellant had a claim pending prior to that time, 
there was no basis shown for a grant of service connection for 
the cause of the Veteran's death other than on the basis of the 
revised provisions.  As such, the effective date of the 
liberalizing legislation is controlling.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that October 7, 
2004, is the correct date for the grant of service connection for 
the cause of the Veteran's death.  While the appellant has 
alleged that she is entitled to an earlier effective date for the 
award of service connection for the cause of the Veteran's death, 
there is no basis under the governing legal criteria to establish 
that she is legally entitled to an earlier effective date.  An 
award made pursuant to a new law or regulation will not be 
considered an award made pursuant to a reopened claim, even when 
there is a prior final denial.  Williams v. Principi, 15 Vet. 
App. 189 (2001).  The controlling and determinative factor in 
this case is that the liberalizing provisions made to 38 C.F.R. § 
3.309(c) was expressly made effective as of October 7, 2004.  
There is no basis for making the effective date any earlier.  

In summary, as a matter of law, the appeal seeking an effective 
date prior to October 7, 2004, for the grant of service 
connection for the cause of the Veteran's death must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Board 
sympathizes with the appellant for the loss of the Veteran, there 
is no legal basis upon which to award an earlier effective date 
for the grant of entitlement to service connection for the cause 
of the Veteran's death.  The Board must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 
23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  The Board has no authority to grant the benefit sought 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & 
Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429,  432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990) ("[N]o equities, no  matter how compelling, can create a 
right to payment out of  the United States Treasury which has not 
been provided for by  Congress.").  Thus, since the law is 
dispositive in this case, the Board must deny the claim on the 
ground of the lack of entitlement under the law.  Sabonis, 6 Vet. 
App. at 430.  




ORDER

The appeal of whether there was clear and unmistakable error in 
an October 1999 rating decision which denied entitlement to 
service connection for cause of the Veteran's death is dismissed.  

Entitlement to an effective date earlier than October 7, 2004, 
for the grant of service connection for cause of the Veteran's 
death is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


